             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                        DELTA DIVISION

LASHANDA CALVIN                                             PLAINTIFF

v.                        No. 2:18-cv-85-DPM

SHELTER MUTUAL INSURANCE
COMPANY                                                    DEFENDANT


                                ORDER
     1. Calvin's response, NQ 42, is noted. She won't try to admit the
police crash report into evidence.     Shelter's embedded motion to
exclude that report, NQ 39, is therefore denied as moot.
     2. The Court is attaching its working drafts of (1) the voir dire,
(2) the preliminary instructions, (3) the final instructions, and (4) the
verdict form. The Court appreciated the parties' proposals. Please file
any objection by 5 February 2020. Note the juror-questions procedure
in draft preliminary instruction No. 5. And see Federal Rule of Civil
Procedure 48(b) on the unanimous verdict.
     So Ordered.

                                                   fl.
                                       D .P. Marshall Jr.
                                       United States District Judge
